Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.	Claim 13 recites the limitation "the first device and the second device are equal in order of command".
 It is unclear how the first device and the second device are related to the command and what element is the same in the two devices.
Applicant needs to particularly define the command and state what condition is equal in each device.

Claims 14-27  are also rejected because it depends on claim 13.

Double Patenting
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

        Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of (US 11,029,345 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because patent anticipates the claimed limitation as outlined in the following table.

Regarding claim 13, below:
Applicant Claim 13 (	17/320,895)
Claim 1  (US 11029345 B2)
13. A method involving at least a first device and a second device that are configured to perform a same function and disposed at respective first and second spaced locations, the method comprising:

       the first device generating a current timing signal defining a current timing of the function performed by the first device;
the second device generating a current timing signal defining a current timing of the function performed by the second device;
        transmitting the current timing signal generated by the first device to the second device;
      transmitting the current timing signal generated by the second device to the first device;
       the first device generating a new timing signal defining a new timing of the function performed by the first device, the new timing signal being based on the current timing signal generated by the first device and on the current timing signal received from the second device; and
        the second device generating a new timing signal defining a new timing of the function performed by the second device, the new timing signal generated by the second device being based on the current timing signal generated by the second device and on the current timing signal received from the first device,
       wherein the new timing signal generated by the first device and the new timing signal generated by the second device are synchronized to have same physical properties, thereby causing the first device and the second device to perform the same function at a same timing, respectively,
        the first device and the second device are equal in order of command for synchronizing the new timing signal generated by the first device and the new timing signal generated by the second device.
      

      the second device generating a new timing signal defining a new timing of the function performed by the second device, the new timing signal generated by the second device being based on the current timing signal generated by the second device and on the current timing signal received from the first device,

       
        wherein the new timing signal generated by the first device and the new timing signal generated by the second device are synchronized to have same physical properties.
1 A method involving at least a first device and a second device that are configured to perform a same function and disposed at respective first and second spaced locations, the method comprising:

        the first device generating a current timing signal defining a current timing of the function performed by the first device;
the second device generating a current timing signal defining a current timing of the function performed by the second device;
        transmitting the current timing signal generated by the first device to the second device;
       transmitting the current timing signal generated by the second device to the first device;
         the first device generating a new timing signal defining a new timing of the function performed by the first device, the new timing signal being based on the current timing signal generated by the first device and on the current timing signal received from the second device; and
        the second device generating a new timing signal defining a new timing of the function performed by the second device, the new timing signal generated by the second device being based on the current timing signal generated by the second device and on the current timing signal received from the first device,
         wherein the new timing signal generated by the first device and the new timing signal generated by the second device are synchronized to have same physical properties, thereby causing the first device and the second device to perform the same function at a same timing, respectively,
       wherein the first device and the second device comprise a first distributed power source and a second distributed power source, respectively, and the physical properties are a phase,
        wherein the first distribution power source and the second distribution power source comprise a first islanding detection circuit and a second islanding detection circuit, respectively, the function of the first device comprises controlling the first islanding detection circuit, and the function of the second device comprises controlling the second islanding detection circuit,
         wherein the first distribution power source comprises a first direct current power source and a first inverter circuit connected to the first direct current power source, and the second distribution power source comprises a second direct current power source and a second inverter circuit connected to the second direct current power source,
a power conversion operation performed by the first inverter circuit is stopped based on at least an islanding detection signal sent from the first islanding detection circuit, and a power conversion operation performed by the second inverter circuit is stopped based on at least an islanding detection signal sent from the second islanding detection circuit.



Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5	Claims 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekbal et al. (US 20110292819 A1) in view of Yamamoto et al. (US 20110170527 A1).

    PNG
    media_image1.png
    709
    783
    media_image1.png
    Greyscale

Regarding to claim 13, Ekbal discloses a method involving at least a first device (Fig.1-3 Item 102 or 202) and a second device (Fig.1-3 Item 104 or 204) that are configured to perform a same function and disposed at respective first and second spaced locations (Fig.1-3 Item 202 & 204 are spaced apart), the method comprising:
the first device(Fig.1-3 Item 202 discloses  device 202 initiates a ranging operation to determine a distance D between the devices 202 and 204 in Paragraph [0033])  generating a current timing signal defining a current timing of the function performed by the first device (Fig.1-3 Item 214 discloses  device 202 provide clock or timing information which can be current timing info to 204 in Paragraph [0033 & 0105])
the second device (Fig.1-3 Item 204 discloses device 204 cooperates with an to send messages to and receive messages from the device 202 in Paragraph [0033]) generating a current timing signal defining a current timing of the function performed by the second device (Fig.1-3 Item 216 discloses  device 204 provide clock or timing information which can be current timing info to 202 in Paragraph [0033 & 0105]);
transmitting the current timing signal generated by the first device to the second device (Fig.1-3 Item 202 discloses  device 202 provide clock or timing information signal 214 to device 204 in Paragraph [0033 & 0105]);
transmitting the current timing signal generated by the second device to the first device (Fig.1-3 Item 216 discloses  device 204 provide clock drift information to 202 in Paragraph [0033]);
the first device generating a new timing signal (Fig.1-3 Item 306 discloses first and second devices agree to conduct a ranging operation in Paragraph [0038]) defining a new timing of the function performed by the first device (Fig.1-3 Item 202), the new timing signal being based on the current timing signal generated by the first device (Fig.1-3 Item 202), and on the current timing signal received from the second device (Fig.1-3 Item 204); and
the second device (Fig.1-3 Item 204 discloses device 204 cooperates with an to send messages to and receive messages from the device 202 in Paragraph [0033]) generating a new timing signal defining a new timing (Fig.1-3 Item 308 discloses the second device to facilitate gain control and/or clock drift compensation in Paragraph [0039]) of the function performed by the second device (Fig.1-3 Item 204), the new timing signal generated by the second device being based on the current timing signal generated by the second device (Fig.1-3 Item 204) and on the current timing signal received from the first device (Fig.1-3 Item 202),
wherein the new timing signal (Fig.1-3 step 306) generated by the first device (Fig.1-3 Item 202) and the new timing signal (Fig.1-3 step 308) generated by the second device  (Fig.1-3 Item 204) are synchronized (Fig.1-3 Item 202 & 204 discloses substantially synchronized (e.g., within 1 part-per-million) to have same physical properties, (Fig.1-3 discloses a distance between the first apparatus and the second apparatus based on the first time value, the second time value, and the received information in Paragraph [0029, 0033, & 0036])., respectively,
the first device (Fig.1-3 Item 202) and the second device (Fig.1-3 Item 204) are equal in order of command ( Fig.1-3 Item 306 and  308 disclose  the first and second devices conduct a similar or equal timing operation  control and/or clock drift compensation operations in Paragraph [0038-0039])  ) for synchronizing the new timing signal generated by the first device (Fig.1-3 Item 306 discloses first and second devices agree to conduct a ranging operation in Paragraph [0038]) and the new timing signal generated by the second device (Fig.1-3 Item 308 discloses the second device to facilitate gain control and/or clock drift compensation in Paragraph [0039]).
Ekbal does not explicitly recite thereby causing the first device and the second device to perform the same function at a same timing, respectively.
Yamamoto teaches thereby causing the first device and the second device to perform the same function at a same timing, respectively (Fig.1-2 Item 1 -3 discloses base station devices 1, 2, and 3 are transmitted at the same timing in Paragraph [0147]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the common feature of measuring device measuring timing data, as taught by Ekbal to further utilize a monitoring device measuring phase and timing data at the same time as taught by Yamamoto in order to provide timing synchronization, the communication timings of the devices can coincide with one another in Paragraph [0147]).

+++
    PNG
    media_image2.png
    837
    672
    media_image2.png
    Greyscale


6.	Claims 14 and  20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekbal et al. (US 20110292819 A1) in view of Yamamoto et al. (US 20110170527 A1)  in further view of Akawa (JP 04287532 A).

Regarding to claim 14, Ekbal discloses method according to claim 13,
Ekbal and Yamamoto does not explicitly recite wherein the first device and the second device comprise a first distributed power source and a second distributed power source, respectively, and the physical properties are a phase.
Akawa teaches wherein the first device (Fig.1-2 Item 1 measuring device sends phase and timing info Theta 1 to Device 2 in Paragraph [0007-0009]) and the second device (Fig.1-2 Item 2 measuring device receives phase and timing info Theta  1 sends Theta 2 to Device 3 in Paragraph [0007-0009]) comprise a first distributed power source and a second distributed power source (Fig.1-2 Item 1 & 2device would include a power source or battery in order transmit phase signal), respectively, and the physical properties are a phase (Fig.1-2 Item measuring device send/receive phase and timing info represented by Theta  1 sends Theta 2). 

    PNG
    media_image3.png
    772
    721
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of measuring device measuring timing data, as taught by Ekbal and Yamamoto to further utilize a monitoring device measuring phase and timing data and as taught by Akawa in order to provide location information using phases of transmission signals of base stations.

Regarding to claim 20 Ekbal discloses the method according claim 14, wherein the first distribution power source (Fig.1- 3 11 Item Fig 11 discloses  processor which would include power source in first device in Paragraph [0033]) and the second distribution power source (Fig.1- 3 11 Item Fig 11 discloses  processor which would include power source in second device in Paragraph [0033]) comprise a first islanding detection circuit (Fig.1-3 & 11 Item 102, 202, or 1102) and a second islanding detection circuit (Fig.1-3 & 11 Item 104, 204, or 1104) respectively, the function of the first device comprises controlling the first islanding detection circuit (Fig.1-3 & 11 Item 1140 discloses controllers 1140 in Paragraph [0090] and the function of the second device comprises controlling the second islanding detection circuit (Fig.1-3 & 11 Item 1132 discloses controllers 1132 in Paragraph [0090].

Regarding to claim 21 Ekbal discloses the method according claim 20, wherein the first distribution power source (Fig.1- 3 11 Item Fig 11 discloses processor which would include power source in first device in Paragraph [0033]) and the second distribution power source (Fig.1- 3 11 Item Fig 11 discloses processor in 1104 which would include power source in second device in Paragraph [0033]) are detachably connected to a common power system. 



7	Claims 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Ekbal et al. (US 20110292819 A1) in view of  Yamamoto et al. (US 20110170527 A1) in further view of MOROTOMI (JP 2009089534 A).

Regarding to claim 15, Ekbal discloses a method according to claim 13, wherein the first device (Fig.1-3 Item 202) and the second device (Fig.1-3 Item 204).
Ekbal and Yamamoto does not explicitly recite device comprise a first inverter device and a second inverter device, respectively, and the physical properties are a phase.
MOROTOM teaches device comprise a first inverter device and a second inverter device (Fig 7 Item 110 which includes Item 140 discloses measuring device with inverter circuit 140) respectively, and the physical properties are a phase. (Fig 7 Item discloses measuring device to measure power value using phase information)

    PNG
    media_image4.png
    833
    371
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of measuring device measuring timing data, as taught by Ekbal and Yamamoto to further utilize a measuring device with inverter using phase as taught by MOROTOM in order to accurately provide to determination of power value.

8.	Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekbal et al. (US 20110292819 A1) in view of Yamamoto et al. (US 20110170527 A1)  in further view of Akawa (JP 04287532)  in further view of MOROTOMI (JP 2009089534 A).

Regarding to claim 17 Ekbal in view of Akawa discloses a method according to claim 15 the first device (Fig.1-3 Item 202) and the second device (Fig.1-3 Item 204).
Ekbal in view of Akawa does not explicitly recite wherein the first distribution power source and the second distribution power source comprise a first inverter circuit and a second inverter circuit, respectively, the function of the first device comprises controlling the first inverter circuit, and the function of the second device comprises controlling the second inverter circuit.
MOROTOM teaches wherein the first distribution power source (Fig 7 Item 120 discloses a DC power supply 120) and the second distribution power source (Fig 7 Item 170 discloses AC power to the commercial power system 170.) comprise a first inverter circuit and a second inverter circuit (Fig 7 Item 110 which includes Item 140 discloses measuring device with inverter circuit 140), respectively, the function of the first device comprises controlling the first inverter circuit, and the function of the second device comprises controlling the second inverter circuit (Fig 7 Item 110 which includes Item 140 discloses measuring device with inverter circuit 140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of measuring device measuring timing data, as taught by Ekbal in view of Akawa to further utilize a measuring device with inverter using phase as taught by MOROTOM in order to accurately provide to determination of power value.

Regarding to claim 18 Ekbal in view of Akawa discloses a method according claim 17. 
Ekbal in view of Akawa does not explicitly recite wherein the first distribution power source and the second distribution power source are detachably connected to a common power system.
MOROTOM teaches wherein the first distribution power source (Fig 7 Item 120 discloses a DC power supply 120) and the second distribution power source (Fig 7 Item 170 discloses AC power to the commercial power system 170.) are detachably connected to a common power system (Fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of measuring device measuring timing data, as taught by Ekbal in view of Akawa to further utilize a measuring device with inverter with distribution power source as taught by MOROTOM in order to accurately provide to determination of power value.

Regarding to claim 19 Ekbal in view of Akawa discloses a method according claim 17. 
Ekbal in view of Akawa does not explicitly recite wherein the first inverter circuit and the second inverter circuit are connected to a first direct current power source and a second direct current power source, respectively.
MOROTOM teaches wherein the first inverter circuit and the second inverter circuit (Fig 7 Item 110 which includes Item 140 discloses measuring device with inverter circuit 140) are connected to a first direct current power source (Fig 7 Item 120 discloses a DC power supply 120) and a second direct current power source, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of measuring device measuring timing data, as taught by Ekbal in view of Akawa to further utilize a measuring device with inverter with direct current power source as taught by MOROTOM in order to accurately provide to determination of power value.


Allowable Subject Matter
Claim 16, and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 16 the prior art or record taken alone or in combination fail to teach or suggest the method according claim 15, wherein the first inverter device comprises a first carrier signal generation unit and a first PWM signal generation unit connected to the first carrier signal generation unit, the first carrier signal generation unit generates a first carrier signal based on the new timing signal generated by the first device, and the first PWM signal generation unit generates a first PWM signal based on the first carrier signal,
the second inverter device comprises a second carrier signal generation unit and a second PWM signal generation unit connected to the second carrier signal generation unit, the second carrier signal generation unit generates a second carrier signal based on the new timing signal generated by the second device, and the second PWM signal generation unit generates a second PWM signal based on the second carrier signal. ”in combination with all the other elements of claim 6 and overcome the 112 rejection set forth above.

Regarding claim 22 the prior art or record taken alone or in combination fail to teach or suggest the method according claim 13, the third device receiving a new timing signal from at least one of the first device and the second device upon being added to the transmission network while also being prevented from transmitting any timing signal to the first device and the second device upon being added to the transmission network; and
the third device transmitting a new timing signal generated by the third device to at least one of the first device and the second device after the new timing signal generated by the third device has the same physical property as the new timing signals generated by the first device and the second device.in combination with all the other elements of claim 6 and overcome the 112 rejection set forth above.

Regarding claim 23 the prior art or record taken alone or in combination fail to teach or suggest the method according claim 13, an addition unit in communication with the operation unit that adds an operation result that is output by the operation unit to a predetermined angular frequency, and that outputs an addition result as a corrected angular frequency; and
an integration unit in communication with the addition unit that calculates the new timing signal by integrating the corrected angular frequency.” in combination with all the other elements of claim 23 and overcome the 112 rejection set forth above.

Claim 24-27 is also objected because they depend on claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENT J ANDREWS/Examiner, Art Unit 2858         
                                                                                                                                                                                               /LEE E RODAK/Primary Examiner, Art Unit 2858